Citation Nr: 0611465	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis, left knee, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979 and from October 1980 to October 1981.  The 
veteran also served in the National Guard with various 
periods of active duty for training (ADT).

The veteran provided personal testimony at a travel Board 
hearing in February 2006, which indicated that she was no 
longer able to work because of her service-connected 
disabilities.  The RO has not yet developed or adjudicated a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
This issue will, therefore, be referred to the RO for 
appropriate action.  See Colayong v. West, 12 Vet. App. 524 
(1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims).  

Hearing testimony also indicated that the service-connected 
major depressive disorder had gotten worse over the last 
year.  The veteran's representative also expressed 
disagreement with the RO's characterization of the award of a 
30 percent rating for major depressive disorder as a full 
grant of the appeal.  A review of the file indicates that the 
appellant did limit her appeal to 30 percent.  In this 
regard, on the VA Form 9 (substantive appeal) dated July 23, 
2004, the appellant asserted that there was ample evidence 
that the 30 percent standard for depression had been met.  
See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  (Generally, a claimant 
is presumed to seek the maximum disability allowed by law, 
but where the claimant expressly indicates an intent to limit 
an appeal to a specific disability rating, the award of that 
rating ends the appeal.)  Therefore, the Board construes the 
veteran's testimony regarding her service-connected major 
depressive disorder as a new claim for an increased rating, 
which the Board refers back to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.) 

To establish jurisdiction over the issue of service 
connection for a left ankle disability, the Board must first 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104 (2005).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed.Cir. 1996) and VAOPGCPREC 05-92.  Therefore, 
the second issue before the Board has been rephrased as 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disability.


FINDINGS OF FACT

1.  The veteran's post-traumatic arthritis of the left knee 
is manifested by complaints of pain with movement that is 
mostly with full extension, anterior swelling, and occasional 
locking, and objective evidence of full range of motion in 
extension, 25 degrees of limitation in flexion, and diffuse 
tenderness to palpation of the left knee; the disability is 
not manifested by objective evidence of functional impairment 
due to pain, fatigue, weakness, incoordination or lack of 
endurance and the post-traumatic arthritis of the left knee 
is not manifested by marked interference with employment or 
frequent hospitalizations.

2.  The evidence received by VA since the March 2000 RO 
rating decision pertinent to the claim of service connection 
for a left ankle disability bears directly and substantially 
on the specific matter under consideration because it tends 
to show that the veteran has a current left ankle disability; 
it relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  Competent evidence shows the veteran does not have a 
current diagnosis of a left ankle disability.

4.  Service medical records show isolated complaints of back 
pain, which were resolved in service; post-service medical 
records show an initial diagnosis of a back disability in 
2000, approximately 17 years after the veteran's discharge 
from service, and there is no competent evidence showing that 
the veteran's current back disability is related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for post-traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Code 5258 (2005).

2.  The March 2000 rating decision denying service connection 
for fracture of the medial malleolus, left ankle, is final. 
38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2005).

3.  Since the March 2000 rating decision, new and material 
evidence has been received, and the veteran's claim of 
entitlement to service connection for a left ankle disability 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005).

4.  Service connection for a left ankle disability is not 
warranted.   38 U.S.C.A.
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).

5.  Service connection for a back disability is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant in the 
processing of the claim under the VCAA have been fulfilled.  
The record shows that the RO sent initial VCAA notice in 
March 2002 and July 2002, two months and one year before the 
initial rating decisions, respectively .  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notices comply 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that they (1) informs the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Although the notice does 
not contain similar language as that of the fourth element, 
it did instruct the veteran to inform VA if she believed 
there was additional relevant information that would assist 
in supporting her claim.  She was also informed that 
ultimately it was her responsibility to make sure VA received 
the evidence or information and instructed her to send what 
was needed.  The Board finds the language sufficiently broad 
to fulfill the fourth element.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, would assist in substantiating or was 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, the veteran was informed of the five 
elements of a claim with the exception of veteran's status 
and effective date of a claim.  No prejudice ensues in the 
Board's proceeding with the issuance of a final decision; 
however, because the veteran's status was previously 
established and is not at issue, and the Board had determined 
that an increased rating for post-traumatic arthritis of the 
left ankle and service connection for a back disability and 
left ankle disability are not warranted.  Consequently, the 
issue of an effective date is not before the Board and is not 
otherwise addressed herein.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the level of disability from her post-traumatic arthritis of 
the left knee, and the nature of a back disability and a left 
ankle disability.  There is sufficient medical evidence of 
record to make a decision on the issues on appeal.  

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  

The appellant's application to reopen her claim for service 
connection for a left ankle disability was received in 
January 2002, well after August 29, 2001, the effective date 
of the amended § 3.156, which redefined "new and material 
evidence" needed to reopen a previously denied claim.  See 
Fed. Reg. 45,620, 45,629-30 (August 29, 2001), codified as 
amended at 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's post-traumatic arthritis of the left knee is 
currently evaluated under Diagnostic Code 5258 (Cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint), which provides a 20 
percent evaluation.  

Diagnostic Code 5010 (Traumatic arthritis) is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (2005).  Disability will 
be rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of a 
specific joint or joints is noncompensable under the 
appropriate diagnostic code, however, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a noncompensable (0 percent) 
rating is provided for extension of the leg limited to 5 
degrees, a 10 percent rating where extension is limited to 
10 degrees, a 20 percent rating where extension is limited 
to 15 degrees, and a 30 percent rating is assigned where 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2005). 

A veteran maybe entitled to receive separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 if a 
particular knee disorder or two different knee disorders 
cause both limitation of flexion and limitation of extension 
of the same joint.  See VAOPGCPREC 9-2004.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes:  her service medical records, 
VA treatment records from 1997 to 2006, reports of VA 
compensation and pension examinations (C& P examination), and 
the veteran's contentions as presented in hearing testimony, 
written statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Post-traumatic Arthritis

The evidence of record shows that the veteran's post-
traumatic arthritis of the left knee is appropriately rated 
at 20 percent.  

As noted previously, the veteran's post-traumatic arthritis 
of the left knee is currently rated at 20 percent under 
Diagnostic Code 5258 (Cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain, and effusion into the 
joint).  The assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  

In September 1998, the veteran underwent a chondroplasty or 
surgery on cartilage; repair of lacerated or displaced 
cartilage (Dorland's Illustrated Medical Dictionary, 29th 
Edition).  Her current complaints include anterior swelling 
and occasional locking in the left knee.  Objective evidence 
demonstrated some limitation of motion in extension and 
flexion, but none sufficient to warrant a rating in excess of 
20 percent under Diagnostic Codes 5260 and 5261 either 
independently or together.  See VAOPGCPREC 9-2004.  

During the last VA examination in January 2004, the veteran 
had no limitation of motion in extension and only 25 degrees 
of limitation in flexion.  Under Diagnostic Codes 5260 and 
5261, her left knee post-traumatic arthritis would warrant a 
noncompensable rating.  On the August 2003 VA examination, 
the veteran's extension of the left knee was noted to be 20 
degrees in flexion.  However, this is inconsistent with the 
results of an orthopedic evaluation of the knees 
approximately two months later, as well as the findings on 
the most recent VA examination.  The orthopedic evaluation in 
October 2003 showed full extension of the knee with pain.  
Taking pain on motion into consideration under 38 C.F.R. 
§ 4.59, no greater than 10 percent would be warranted in 
light of the veteran's slight, at most, limitation of motion 
in flexion. 

On examination all testing performed to evaluate instability, 
such as Lachman's, Drawer's, and varus valgus stress, were 
negative (not abnormal).  The veteran also denied any 
episodes of instability or giving way.  Consequently, an 
additional evaluation under Diagnostic Code 5257 (Recurrent 
subluxation or lateral instability) is not warranted.  The 
veteran reported some functional impairment in 2004, with 
pain being the primary factor.  She reported that pain 
increased with kneeling, squatting, walking more than half a 
mile, handling baggage, twisting, turning, and planting and 
twisting her feet.  On examination, however, the clinician 
determined that there was no objective evidence that function 
was limited by pain, fatigue, weakness, incoordination or 
lack of endurance, other than what he noted previously.  As 
such, additional compensation is not warranted for functional 
impairment.  

In summary, the veteran's post-traumatic arthritis of the 
left knee is manifested by subjective symptoms of pain with 
movement that is mostly with full extension, anterior 
swelling, and occasional locking.  The benefit of the doubt 
doctrine is not for application with regard to the claim for 
an increased rating for post-traumatic arthritis because the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, an increased rating for post-traumatic 
arthritis of the left knee is not warranted.  

Also, the evidence presents no record of extraordinary 
factors, such that the service-connected post-traumatic 
arthritis has markedly interfered with the veteran's 
employment or has required frequent hospitalizations that 
would raise consideration of an extra-schedular rating.  
Although the veteran is not presently employed, there is no 
evidence from her former employers that her post-traumatic 
arthritis of the left knee markedly interfered with her 
ability to maintain employment.  The veteran was hospitalized 
on only one occasion for treatment of her service-connected 
left knee disability and that occurred approximately eight 
years ago.  In the absence of such factors, the Board is not 
required to discuss any further the possible application of 
38 C.F.R. § 3.321(b)(1) for any of these disabilities.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Left Ankle Disability

In a February 2000 rating decision, the RO denied the 
appellant's claim for service connection for a fracture of 
the medial malleolus of the left ankle.  The RO found that 
the evidence showed the veteran incurred a fracture in her 
left ankle during service, but it did not show that the 
veteran had any residuals or chronic disability of the ankle 
fracture.  A notification letter, which accompanied the 
rating decision, advised the appellant of her procedural and 
appellate rights; however, she did not appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted as to this issue, the 
evidence submitted by and on behalf of the claimant must be 
presumed to be credible.  King v. Brown, 5 Vet. App. 19 
(1993).  Since the February 2000 rating decision, evidence 
has been received, including hearing testimony, VA 
examinations, and outpatient records.  The veteran's 
testimony indicated that the area of her left ankle was 
permanently swollen and appeared to have broken veins, and 
was always tight and painful.  The Board finds the evidence 
is new, as it presents a reasonable possibility that there is 
a chronic disability of the left ankle.  Accordingly, the 
Board reopens service connection for a left ankle disability 
and proceeds to a de novo review without regard to the prior 
denial.

The evidence in this matter indicates that service connection 
for a left ankle disability is not warranted because the 
record continues to demonstrate the absence of any residuals 
or objective medical evidence of a left ankle fracture.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permits payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).

Although the evidence establishes a left fracture injury in 
service that required that the veteran be placed on a 
temporary profile, the medical evidence in this matter still 
does not demonstrate that there is any current disability 
associated with the in-service left ankle fracture.  In a VA 
examination in 2000, the clinician observed that the left 
ankle joint was stable and there was no arthritis found on X-
ray.  The veteran also underwent another VA examination since 
the final denial of her initial claim for service connection 
for a left ankle disability.  The VA examiner noted a 
calcaneal spur on the X-ray of the left ankle, but no 
arthritis was seen on X-rays.  The examiner concluded that 
the fracture had healed.  As such, the evidence does not show 
a current disability and service connection for a left ankle 
disability is not warranted.  Brammer, 3 Vet. App. at 225 
(1992).  The evidence favorable to the appellant is 
outweighed by the medical evidence against her claim for 
service connection for a left ankle disability.  
Consequently, the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

Back Disability

Service connection for a back disability has not been 
established because there is no competent evidence that the 
veteran's current back disability is related to complaints in 
service.  

A review of service medical records shows the veteran 
complained of severe low back pain in February 1979.  
Physical examination at that time revealed no neurologic 
signs.  The impression was low back syndrome.  The veteran 
presented again in April 1979 and the treating clinician 
diagnosed myofascial syndrome.  The veteran complained of 
back pain after falling down some stairs in March 1981; there 
was a diagnosis of soreness to sacral spinal area with no 
abnormalities.  Interpretation of X-rays showed no 
abnormalities.  However, a service physical examination 
approximately one year later shows the neurologic evaluation 
and the clinical evaluation of the veteran's spine were 
normal.  Moreover, the veteran denied ever having recurrent 
back pain on the medical history form, which accompanies the 
examination report.  There are no further complaints 
pertaining to the back in service.  In sum, the record 
reflects three incidents of low back pain, which all appear 
to have resolved with treatment.  Consequently, a chronic 
back disability is not shown in service.

Establishing "direct" service connection for a disability 
that has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, interpretation of an MRI (magnetic resonance 
imaging) study of the lumbosacral spine indicated a posterior 
central disc protrusion with associated degenerative changes 
causing mild bilateral neuroforaminal narrowing and mild 
canal stenosis and a small posterior central disc protrusion 
at L5-S1.  The competent medical evidence in this matter does 
not show that these findings are related to the findings in 
service.  There is no showing of continuity of symptomatology 
from the veteran's separation from service to the present.  
Notably, in July 1984,  the veteran underwent a VA orthopedic 
examination for compensation purposes within one year of her 
separation from the National Guard.  The report is negative 
for any complaints of recurrent back pain.  Diagnosis of a 
chronic disability is not reported until a January 2000 VA 
compensation-related orthopedic examination for knee and 
ankle complaints.  X-rays of the lumbosacral spine were also 
requested and interpreted as showing L5-S1 facet disease and 
a transitional L5 vertebra with left-sided pseudoarticulation 
of the sacrum.  In April 2000,  the veteran complained of 
continuing and worsening pain in her bilateral buttocks 
radiating to her thighs.  The assessment was sciatica.  The 
veteran filed a claim for service connection of a back 
disability in May 2001.  Notwithstanding the veteran's 
testimony, which indicated a back problem that began in 
service and continued to the present, treatment records 
demonstrate otherwise and do not substantiate on-going 
disability.  

Although the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, the Board as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Appeals for 
the Federal Circuit has found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden, 125 F.3d 
at 1481 (Fed. Cir. 1997).  

The Board does not doubt the sincerity of the veteran's 
belief that her current back disability is related to 
service, but the objective evidence does not substantiate 
continuity of symptomatology.  The timing of her complaints 
as shown by contemporaneous treatment records and 
examinations is inconsistent with her recollection.  The 
Board finds the medical evidence to be more probative 
regarding continuity.  Because neither chronicity in service 
nor continuity of symptomatology after service has been 
shown, service connection for a back disability is not 
warranted.  The benefit of the doubt doctrine does not apply 
because the preponderance of the evidence is against the 
claim for service connection for a back disability.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased rating for post-traumatic arthritis of the left 
ankle is denied.

Service connection for a left ankle disability is denied.

Service connection for a back disability is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


